Citation Nr: 1015759	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension benefits.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to 
September 1945 and service in the Regular Philippine Army 
from September 1945 to March 1946.  The Veteran died on April 
[redacted], 2007.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manilla, Republic of the Philippines. 


FINDING OF FACT

The appellant is not under the age of 18 or between the ages 
of 18 and 23 and pursuing a course of instruction at an 
approved education institution, and she did not become 
permanently incapable of self-support before the age of 18.


CONCLUSION OF LAW

The appellant lacks legal entitlement to VA non-service 
connected death pension benefits as a matter of law.  38 
U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12, 
3.57, 3.356 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had recognized guerilla service from May 1945 to 
September 1945 and service in the Regular Philippine Army 
from September 1945 to March 1946.  The Veteran died on April 
[redacted], 2007.  At that time, he was not service connected for any 
disabilities and was not in receipt of any VA benefits.  The 
appellant, who is the Veteran's biological daughter, filed a 
claim for VA death benefits, including dependency and 
indemnity compensation (DIC), death pension, burial benefits, 
and accrued benefits.  The appellant's claims were all 
denied, and the Veteran chose to appeal only the denial of 
non-service connected death pension benefits to the Board.  

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served 
for ninety days or more during a period of war; or (ii) was, 
at the time of death, receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability; and (iii) the surviving spouse or child meets the 
net worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

For VA purposes, a "surviving child" means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before age 18, and who is a member of the household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  A surviving child 
is entitled to benefits if he or she (1) is under 18 years of 
age or (2) before reaching age 18, became permanently 
incapable of self-support, or (3) is, over 18 years of age, 
but under age 23, and working toward completion of education 
or training at an approved institution.  38 C.F.R. § 3.57(a).   

Determinations regarding incapacity for self-support will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
Veterans are not controlling.  38 C.F.R. § 3.356(2).

According to a copy of the appellant's birth certificate, the 
appellant was born on February [redacted], 1955.  Thus, she is too 
old to be considered a "child" for VA purposes.  
Additionally, although the appellant has stated in her 
voluminous correspondence that she is presently in poor 
health, she has present neither medical or lay evidence that 
she became permanently incapable of self support by reason of 
a physical or mental infirmity before age 18.  

Based on the above, the appellant is not eligible to receive 
death pension benefits that may have been due at the time of 
the Veteran's death because she is not a "child" of the 
Veteran.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
Specifically, as discussed above, she does not qualify as a 
"child" since she is not under the age of 18 years; is not 
between the ages of 18 years and 23 years and pursuing a 
course of instruction at an approved institution; and did not 
become permanently incapable of self-support before reaching 
the age of 18 years.

The Board acknowledges that the Veteran's death was 
undoubtedly a significant loss for the appellant and that by 
her report, the appellant is suffering from poor health and 
financial hardship.  The Board is sympathetic to the 
appellant's case; however, the Board is bound by the law and 
without the authority to grant benefits on any other basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2009); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board notes that, 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

Accordingly, as the law is dispositive, entitlement to non-
service connected death pension benefits is denied because of 
the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

The Board has considered VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits under the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009)).  However, as discussed above, the law and not 
the facts are dispositive of this appeal; therefore, the 
duties to notify and assist imposed by the VCAA are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002). 

ORDER

Entitlement to non-service connected death pension benefits 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


